Order entered January 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01340-CR

                           KEITH DESHUN SMITH, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-62369-T

                                          ORDER
      Appellant has filed a motion to extend time to file his pro se response to the Anders brief

filed by counsel. We GRANT the motion and ORDER appellant to file his pro se response by

MARCH 1, 2012.


      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Keith Deshun

Smith, TDCJ No. 1815858, Middleton Transfer Facility, 13055 F.M. 3522, Abilene, TX 79601.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE